Citation Nr: 1701969	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  06-05 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected hypertension or allergic rhinitis 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1971 and from December 1972 to September 1991. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In February 2010, the Veteran testified at a Travel Board hearing before the undersigned. 

In March 2011, the Board denied this claim.  The Veteran appealed that decision and in September 2011, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion to remand this appeal to the Board.  The Board in turn remanded this case in November 2014 in compliance with the Joint Motion.  However, as discussed below, the remand directives are not satisfied in full.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will assist the Appellant if further action is required.


REMAND

The Board has previously noted that the Veteran and his family have provided competent and credible complaints that the Veteran had problems with breathing and interruption in breathing during service and since that time.  The Veteran has additionally contended that service-connected rhinitis and hypertension play an etiologically role in his OSA.

The Board remanded this case for a VA medical opinion.  The VA examiner was directed to determine if the inservice complaints regarding the Veteran's breathing difficulties during sleep were manifestations of his diagnosed OSA and whether his service-connected rhinitis and hypertension also caused and/or aggravated his OSA.

On remand, the examiner appeared to indicate that the Veteran had problems sleeping prior to service and that his inservice manifestations were not OSA, which was diagnosed many years later, in the early 2000's.  However, the examiner inconsistently indicated that the OSA, "which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness," and then went on to state that the OSA had a post-service onset.  As pointed out by the Veteran's former representative, this opinion contains conflicting statements since the OSA cannot both have been preexisting before service and alternatively have a post-service inception.  Accordingly, a clarifying addendum in needed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to the following questions:

(a) Is there clear and unmistakable (obvious or manifest) evidence that the Veteran had OSA that preexisted his military service; please identify with specificity any evidence that supports this finding;

(b) If there is clear and unmistakable evidence that the Veteran had preexisting OSA at the time of his service entrance, is there evidence that the Veteran's preexisting OSA disorder increased in severity (worsened) in service;

(c) If the preexisting OSA increased in severity in service, is there clear and unmistakable (obvious or manifest) evidence that the increase in severity during service was due to the natural progress of the OSA disorder; please identify with specificity any evidence that supports this finding;

(d) If the examiner determines that the Veteran did not have OSA that preexisted service, is it at least as likely as not that the Veteran currently has OSA that had its onset in, or is otherwise etiologically related, to his military service, taking into consideration the credible lay evidence of his problems with breathing during sleep during service and since that time.

(e) The examiner should also opine if it is more likely than not, less likely than not, or at least as likely as not, that OSA is proximately due to, or the result of, the service-connected hypertension and rhinitis.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that OSA is permanently aggravated by the Veteran's service-connected hypertension and rhinitis.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

